Mera Matthews
Alaska Bar No. 0605020
John Cashion
Alaska Bar No. 9806025
CASHION GILMORE LLC
1007 W. 3rd Avenue, Suite 301
Anchorage, AK 99501
Telephone: (907) 222-7932
Facsimile: (907) 222-7938
Emails: mera@cashiongilmore.com
         john@cashiongilmore.com

Attorneys for Andrea Lauria


                      IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF ALASKA

 ANDREA LAURIA,

                               Plaintiff,

 vs.

 UNITED STATES OF AMERICA and
 CHRIS HEITSTUMAN,

                               Defendants.        Case No. 3:20-cv-00210-SLG


    MOTION FOR LEAVE TO FILE SECOND AMENDED COMPLAINT WITH
  CONSENT OF OPPOSING PARTY PURSUANT TO FEDERAL RULE OF CIVIL
                    PROCEDURE 15(a)(2) and 21

       COMES NOW Plaintiff Andrea Lauria, by and through counsel Cashion

Gilmore, and moves to amend the complaint pursuant to Federal Rule of Civil




MOTION FOR LEAVE TO FILE SECOND AMENDED COMPLAINT WITH CONSENT OF OPPOSING PARTY
Lauria v. United States of America and Chris Heitstuman Case No. 3:20-cv-00210-SLG Page 1 of 3

          Case 3:20-cv-00210-SLG Document 9 Filed 11/02/20 Page 1 of 3
Procedure 15(a)(2). Opposing counsel has consented to this filing in writing via email

dated October 30, 2020.1

         Civil Rule 15 provides that leave to amend pleadings should be freely granted.

No responsive pleadings have been filed in this matter to date and no discovery has

been conducted. The parties will not suffer prejudice as a result of this amendment.

Pursuant to Local Civil Rule 15.1 the Second Amended Complaint is attached to this

filing and indicates how it differs from the pleading it amends by striking through the

text to be deleted and underlining the text to be added.2 Upon issuance of an order

granting Plaintiff’s Motion for Leave to File Second Amended Complaint a clean copy

of the Second Amended Complaint will be filed.

         DATED this 2nd day of November 2020, at Anchorage, Alaska.



                                                     CASHION GILMORE LLC
                                                     Attorneys for Andrea Lauria

                                                     /s/ Mera Matthews
                                                     _______________________
                                                     Mera Matthews
                                                     Alaska Bar No. 0605020
                                                     John P. Cashion
                                                     Alaska Bar No. 9806025




1
    See attached Ex. 1, Email from Seth Beausang dated October 30, 2020.
2
    Ex. 2, Second Amended Complaint.
MOTION FOR LEAVE TO FILE SECOND AMENDED COMPLAINT WITH CONSENT OF OPPOSING PARTY
Lauria v. United States of America and Chris Heitstuman Case No. 3:20-cv-00210-SLG Page 2 of 3

           Case 3:20-cv-00210-SLG Document 9 Filed 11/02/20 Page 2 of 3
CERTIFICATE OF SERVICE:

I hereby certify that a true and correct copy
of the foregoing was served electronically
on November 2, 2020 via the Court’s CM/ECF
system on the following:

Marie Scheperle
Marie.Scheperle@usdoj.gov

Seth Beausang
seth.beausang@usdoj.gov

CASHION GILMORE LLC

By: s/ Mera Matthews




MOTION FOR LEAVE TO FILE SECOND AMENDED COMPLAINT WITH CONSENT OF OPPOSING PARTY
Lauria v. United States of America and Chris Heitstuman Case No. 3:20-cv-00210-SLG Page 3 of 3

            Case 3:20-cv-00210-SLG Document 9 Filed 11/02/20 Page 3 of 3
